NO.
12-07-00343-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          APPEAL
FROM THE 
IN THE INTEREST OF
T.D.D.
AND D.L.J., JR.,       §          COUNTY
COURT AT LAW OF
MINOR CHILDREN
§          ANDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            This
accelerated appeal is being dismissed for want of jurisdiction pursuant to
Texas Rule of Appellate Procedure 42.3(a). 
See Tex. Fam. Code Ann. §
109.002(a) (Vernon 2002) (procedures for accelerated appeal under Texas Rules
of Appellate Procedure apply to appeal in which termination of parent-child
relationship is in issue).  The trial
court’s judgment was signed on June 25, 2007. 
Under rule of appellate procedure 26.1(b), Appellant’s notice of appeal
was due to have been filed “within 20 days after the judgment [was] signed,”
i.e., July 16, 2007.  However, Appellant
filed a motion for new trial on June 29, 2007 and a notice of appeal on
September 11, 2007.  A motion for new
trial does not extend the time to perfect an accelerated appeal.  Tex.
R. App. P. 28.1.  Therefore,
because Appellant’s notice of appeal was not filed on or before July 16, 2007,
the notice was untimely filed and this court has no jurisdiction to consider
the appeal.




            On September
13, 2007, this court notified Appellant pursuant to Texas Rule of Appellate
Procedure 42.3(a) that her notice of appeal was untimely.  Appellant was further informed that unless
the record was amended on or before September 24, 2007 to establish the
jurisdiction of this court, the appeal would be dismissed.  That deadline has now passed, and Appellant
has neither established the jurisdiction of this court or otherwise responded
to its September 13, 2007 notice. 
Because this court is not authorized to extend the time for perfecting
an appeal except as provided by Texas Rules 
of Appellate Procedure 26.1 and 26.3, the appeal is dismissed
for want of jurisdiction. See Tex.
R. App. P. 42.3(a).  
Opinion delivered September
26, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)